Citation Nr: 1307491	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  08-13 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as anxiety disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The appellant had service in the Army Reserve; with a period of Active Duty for Training (ADT) from July 1956 to December 1956.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  

FINDINGS OF FACT

1.  The appellant had a period of ADT during which he did not become disabled.

2.  The appellant had a normal clinical psychiatric evaluation on May 1956 entry examination.  

3.  A chronic anxiety reaction was diagnosed in an August 1956 service treatment record.

4.  Subsequent service department examination reports dated November 1956 and August 1957 reveal normal clinical psychiatric evaluations.

5.  A 1975 private treatment record reveals a diagnosis of chronic anxiety reaction and conversion hysteria resulting from hospitalization for treatment of pneumonia.  

6.  Anxiety disorder is not a chronic disease for which continuity of symptomatology can establish service connection.  


CONCLUSION OF LAW

A psychiatric disability, to include an anxiety disorder, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303 (2012). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the claimant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The appellant has been provided the requisite notice as indicated above with respect to his claim in a letter dated November 2009, which was prior to the initial RO rating decision denying the benefit sought.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained available private medical records; service treatment records; VA treatment records; assisted the appellant in obtaining evidence; and, afforded him the opportunity to present, written statements and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

VA attempted to afford the appellant a VA examination with respect to his claim for service connection for a psychiatric disability.  Specifically, the December 2011 remand ordered such an examination.  VA medical facilities scheduled the appellant for the ordered examination on multiple occasions including in February 2012, July 2012, and September 2012; he failed to report to these examination.  In February 2012, he requested to "postpone claim for a few months until his wife is released from hospital."  In August 2012, he contacted VA to cancel the scheduled September 2012 VA examination to "care for his sick wife."  In September 2012, VA contacted the appellant with respect to his multiple cancellations of the ordered VA examinations.  He indicated that he was taking care of his sick wife and could not attend the examinations; he also indicated he had no one to bring him to the examination.  Finally he indicated that he would be moving to South Carolina in the future and that his daughter could take him to his medical appointments.  He was contacted again in October 2012, at this time he indicated he was still unready to be rescheduled for a VA examination.  He also reported that he was unsure when he would be able to make an examination and then requested that the appeal be moved forward without the examination.  

Under the applicable criteria, when entitlement to a benefit based on an original claim for service connection, cannot be established or confirmed without a current VA examination or re-examination and a claimant, without good cause, fails to report for such examination, or re-examination, the claim must be adjudicated on the evidence of record.  38 C.F.R. § 3.655 (2012).  While the appellant's need to care for his sick wife appears to be good cause, he has indicated that he has no idea when, if ever, he will be able to report for a VA examination and has requested that the appeal be considered without this evidence.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Veteran Status

A "veteran" is a person who served in active military, naval, or air service.  See 38 U.S.C.A. § 101(2) (West 2002).  Pursuant to 38 U.S.C.A. § 101(24), "'active military, naval, or air service' includes active duty, any period of [ADT] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002).  Put another way, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ADT, or for an injury incurred during inactive duty training (IDT).  See also, 38 C.F.R. § 3.6.  

The appellant's discharge papers, DD 214, reveal that he had a period of ADT from July to December 1956.  This form specifically indicates that he had "6 months Active Duty Training," and that upon separation he was to "Revert USAR Ohio Mil[itary] Dist[rict]."  

A DD Form 256A, Honorable Discharge certificate, confirms the nature of the appellant's service.  It indicates that he enlisted in May 1956 and transferred to the Army Reserves in December 1956; this is consistent with the information above showing ADT from July to December 1956 for his initial training upon entering the Army Reserve.  This form also indicates that he was ultimately discharged from his reserve status in April 1958.  

The appellant's entire claim relates to his period of ADT from July to December 1956.  The evidence does not show that he was disabled from a disease or injury incurred in or aggravated in line of duty during this period of ADT.  Accordingly, he is not a "veteran" for the purposes of this claim within the criteria of the controlling legal authority.  38 U.S.C.A. § 101; 38 C.F.R. § 3.6 (2012).  

The appellant is not a "veteran" for the purposes of this claim and therefore not entitled to any statutory or regulatory presumptions which arise therefrom.  He is not entitled to the presumption of soundness, nor is he entitled to the presumption of aggravation of a preexisting injury or disease.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38.C.F.R. §§ 3.304, 3.306 (2012).  

A service department report of medical examination report of the April dated August 1957 is of record and indicates that the purpose of the examination was "discharge."  This report indicated an abnormal clinical evaluation of the upper extremities.  On narrative the report states "dislocated left shoulder 4 weeks ago, painful with lifting (no confirmation).  Physical examination - negative."  This report also contains a stamped notation dated in January 1958 indicating disqualification from retention in the Army Reserve.  An October 2010 rating decision granted the appellant service connection for arthritis of the left shoulder as a residual of a dislocation injury to that shoulder apparently based solely upon this record and subsequent medial opinions based upon incorrect assumptions related to the nature of the appellant's service.  The August 1957 discharge examination appears to have been conducted in relation to the appellant's discharge from the Army Reserve.  There is no evidence that he was on active duty, ADT, or IDT at this point in time, or that he was in any such duty status at the time he claims he injured his left shoulder four weeks earlier.  Accordingly, the October 2010 grant of service connection appears completely unwarranted and unsupported by the evidence of record.  

Nevertheless, based on that grant of service connection the appellant would achieve "veteran" status only for the period of service in which the left shoulder injury 

occurred, which is difficult to ascertain as there is no period of service indicated.  Even if the appellant is a "veteran" for some period of service dating from August 2, 1957, the date of the examination report, and up to 4 weeks previous to the examination, he is not a "veteran" for the period of ADT from July to December 1956, which at issue in the present claim, and is not entitled to the application of any of the presumptions as indicated above.  Smith v. Shinseki, Vet. App. 474, 478 (1991); Bowers v. Shinseki, No. 10-3399 (Vet. App. Feb. 19, 2013).  

III.  Service Connection

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Id.  

The appellant claims service connection for a psychiatric disability.  Specifically, he claims service connection for anxiety.  

Again, the appellant served in the Army Reserve on a period of ADT from July to December 1956.  In May 1956, enlistment examination was conducted.  Psychiatric clinical evaluation was normal, with no abnormalities noted by the examining physician.  On the accompanying report of medical history the appellant indicated "no" to the questions which asked if he had a history of: depression, excessive worry, or nervous trouble of any sort.  The entry examination report did note the presence of slight atrophy of the neck related to "old polio."

Approximately six weeks after the appellant entered ADT, he was hospitalized for inpatient evaluation for a period of three days from August 12 to 15, 1956.  The narrative summary indicated that the appellant was admitted with various physical complaints dating back two weeks including difficulty and pain on swallowing; neck and back pain; general weakness; and fatigue.  Physical examination was essentially negative, with the exception of some cervical tenderness.  A history of bulbar polio at age twelve was indicated.  After three days of observation and neurologic examination without any significant physical findings, the examining physician was  of the opinion that the appellant's complaints "originated from chronic anxiety state and organic syndrome."  The discharge diagnosis was "anxiety reaction, chronic, manifested by weakness, asthenia, multiple complaints of psychosomatic origin and probably related to episode of bulbar polio sustained at age of 12, with residual psychosomatic neurologic sequellae."  The examiner found that this disorder existed prior to service and was not incurred in the line of duty.  

Subsequent service treatment records do not reveal any complaints of psychiatric symptoms and no diagnosis of anxiety or any other psychiatric disorder.  In November 1956 a "final type physical" examination was conducted in relation to the appellant's upcoming separation from ADT.  The psychiatric clinical evaluation was normal.  Another service treatment record indicated that the appellant was physically qualified for release from ADT, and/or reenlistment as of December 1956.  No indication of any psychiatric disability was indicated.   
In August 1957, a discharge examination of the appellant was conducted in relation to his separation from the Army Reserve.  This was seven months after he separated from ADT in December 1956; there is no evidence to support that he was on any period of active duty, ADT, or IDT at this time.  The psychiatric clinical evaluation was normal.  

Private hospital records reveal that the appellant was hospitalized for eight days in January 1975.  He was admitted with respiratory symptoms of coughing up blood.  X-ray examination revealed that he had left lung pneumonia.  The final summary revealed that during his course of hospital treatment the appellant "became quite nervous and tense at times showing evidence of conversion hysteria with numbness on the left side.  He responded very well to placebo medication and although his complaints have lessened, they are still present and he is still responding to placebos."  The diagnoses included chronic anxiety reaction.  This record dated almost two decades after the appellant separated from his period of ADT.  The chronic anxiety reaction shown was noted as conversion hysteria related to the appellant's physical ailments at the time, which were documented to be an acute bout of pneumonia requiring hospitalization, and diabetes mellitus.  None of this evidence links the chronic anxiety reaction to the Veteran's period of ADT, or the anxiety reaction diagnosed therein, which was over 19 years earlier.  

In October 2009, the appellant filed an informal claim for service connection for "chronic anxiety."  He indicated that he would submit supporting documentation but did not.  The RO denied service connection for anxiety in the February 2010 rating decision.

In July 2010, he submitted his notice of disagreement with attached evidence related to his claim for service connection for anxiety.  Included in this evidence were copies of service treatment records including the August 1956 hospital report indicating a diagnosis of anxiety reaction and the December 1956 separation notice indicating physical qualification for separation and/or reenlistment at that time.  

With his notice of disagreement, the appellant submitted a medical record dated May 2010 from a private family medical practice which included a cover letter and opinion from a physician, and a history and psychological assessment conducted by a social worker.  

The evaluation by the social worker included a detailed history.  The appellant indicated a history of growing up in a household with an abusive father along with a history of polio at age twelve which required throat surgery.  He reported that the residuals of the throat surgery "negatively impacted his performance in the military, as he was unable to answer in a loud voice."  This report indicated an inaccurate history of the appellant being "in active military service from 1955 to 1957. . . .  He then remained in the Reserves until 1968 when he indicated that he received a medical discharge."  The appellant stated that the "military experience exacerbated his anxiety.  He said that in 1956 at Fort Jackson he witnessed a fellow trainee getting killed, when the trainee jumped up from a snake biting him and a bullet went through his neck.  He states he witnessed another death when a block on a tank hit a trainee in the head."  The social worker noted that there was "no previous treatment for the current psychiatric/counseling presenting symptoms/problems."  The social worker's assessment was "anxiety disorder, generalized: chronic, not controlled."  The social worker further stated that the appellant presented "with chronic lifetime anxiety since childhood, where he witnessed he witnessed and was subjected to physical abuse.  It may be that his anxious state was exacerbated by experiences he had during his time with the active Army and Army Reserves."  The social worker noted that the appellant "did not request help with his anxiety, so no subsequent appointment was scheduled."  

Based on the above assessment report, the family medical practice physician stated in a May 2010 cover letter that that he had treated the appellant since July 2006 and that for the "last few years [the appellant] has been troubled with anxiety and states that he has struggled with this since his childhood and that his anxiety was exacerbated by his military experience.   . . .  it is my opinion that [the appellant's] anxiety likely was exacerbated and prolonged by his military experience."

The phrase "may be" in the social worker's opinion constitutes mere speculation as to the etiology of the Veteran's anxiety.  Service connection may not be based on speculation or remote possibility.  38 C.F.R. § 3.102 ; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that medical opinions which are speculative, general or inconclusive in nature cannot support a claim).  Moreover, the medical opinion relied upon an inaccurate history with respect to the nature and duration of the appellant's service in the Army Reserve, and was provided based on the interview of the appellant by the social worker, but did not provide a specific rationale for the opinion.  

Despite the appellant submitting the May 2010 private medical records in support of his claim, the appellant specifically indicated that the medical history contained in the record, and upon which the etiology opinions were based, was in error.  In the July 2010 notice of disagreement, the appellant specifically denied that he had, or had been diagnosed with, anxiety as a child prior to his entry into ADT.  He asserts a theory of service connection that his anxiety began during service and had continued "non-stop" ever since.  He further contends that he tried to deal with his anxiety on his own, until he finally sought medical treatment for anxiety.  He argues that he was prescribed medication for his anxiety when he lived in South Carolina, but that he did not have any information which would permit identifying the treating physician or obtaining any records.  The appellant further claims that the treating physician who signed the May 2010 letter had been treating him with anti-anxiety medication for the past seven years.  However, this is directly contradicted by the May 2010 social worker's history, which indicates no prior treatment for the appellant's anxiety and that anti-anxiety medication had only been prescribed as of the May 2010 evaluation and no earlier.  Finally, the appellant stresses that the above physician's "statement is in error when he states that since childhood I have had anxiety."  

The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, 

or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458   (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  The appellant specifically disputes the medical history of his anxiety disorder being present since childhood.  Since that is the underlying basis upon which these the social worker's and the medical opinions are formed, it renders these opinions inadequate.

A March 2011 VA outpatient treatment record indicated that the appellant was seen at the primary care clinic to "get established for help with medical care."  He was noted to be a poor historian.  Depression screening was negative; however a diagnosis of depressive disorder was entered into his problem list.  An April 2011 VA treatment record indicates a prescription for the anticonvulsant Clonazepam being used to treat anxiety.  

In summary, the evidence reveals a normal psychiatric evaluation on examination for entry into the Army Reserves in May 1956.  The appellant was diagnosed with a chronic anxiety reaction in August 1956 during a period of ADT.  The physician in service indicated that the anxiety reaction had existed since childhood, prior to entry into service, based upon the appellant's reported history at that time.  Subsequent examinations revealed a normal psychiatric evaluation upon separation from ADT in November 1956, and on separation examination from the reserves in August 1957.  

The presumptions of soundness and aggravation do not apply to this appellant because his claim is based on a period of ADT, and is he not considered a "veteran" for VA purposes for this period of service.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Smith v. Shinseki, Vet. App. 474, 478 (1991).  The appellant continues to dispute the medical history of anxiety in childhood.  The August 1956 service treatment record indicating that the anxiety pre-existed service is based solely on that history and is countered by the normal clinical psychiatric evaluation on entry examination.  Accordingly, the Board will accept that the anxiety reaction did not exist prior to service.  This renders all medical opinions, specifically the May 2010 social worker and private medical opinions indicating a possible aggravation of the pre-existing anxiety inadequate as a basis to establish service connection.  

The appellant asserts that his current anxiety disorder was incurred during service.  Specifically he asserts that he was diagnosed with the anxiety reaction during ADT in August 1956 and that he had anxiety ever since.  The appellant alleges that service connection for an anxiety disorder is warranted based on the continuity of symptomatology of anxiety from August 1956 during ADT until the present.  

Chronicity and continuity.  With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the 

presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  

38 C.F.R. § 3.303(b).

Service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, No. 2011-7184, WL 628429 (C.A.Fed., Feb. 21, 2013).  The only psychiatric disorders which are considered chronic diseases under this regulation are psychoses.  38 C.F.R. § 3.309(a).  The current record contains diagnoses of anxiety reaction, anxiety disorder, and depressive disorder; these psychiatric disorders are not psychoses.  38 C.F.R. § 3.384 (2012).  Accordingly, service connection cannot be established on this basis.  Walker v. Shinseki, No. 2011-7184, WL 628429 (C.A.Fed., Feb. 21, 2013).  

There is a diagnosis of a "chronic" anxiety reaction during ADT, with normal psychiatric evaluations on subsequent service treatment records.  The next diagnosis of anxiety reaction is two decades after service, which was related to a physical ailment being treated at that time.  The next diagnosis of record of an anxiety disorder is three and a half decades later in the May 2010 medical report, which indicates a current diagnosis of anxiety disorder, which existed since childhood and "may" have been exacerbated by service.  However, the medical history of childhood anxiety is specifically disputed by the appellant and not supported by the findings on the entry examination report.  Accordingly, these medical opinions are inadequate and cannot link the current disability to service.  There is no other medical opinion of record linking the current anxiety disorder to service.  The appellant's lay assertions of a continuity of symptomatology cannot be the basis for linking the current disability to service.  Walker v. Shinseki, No. 2011-7184, WL 628429 (C.A.Fed., Feb. 21, 2013).  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for a psychiatric disorder, to include anxiety, is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disability, to include an anxiety disorder, is denied.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


